Case 1:19-cv-00874-RBJ-MEH Document 374 Filed 02/17/21 USDC Colorado Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

    WARNER RECORDS INC. (f/k/a/ Warner
    Bros. Records, Inc.), et al.,

           Plaintiffs,
                                                       Case No. 1:19-cv-00874-RBJ-MEH
   v.

    CHARTER COMMUNICATIONS, INC.,

           Defendant.

   DEFENDANT CHARTER COMMUNICATIONS, INC.’S RESPONSE TO PLAINTIFFS’
                     MOTION FOR CLARIFICATION

          Charter interprets the Court’s January 7, 2021 Order (ECF 332) to mean that if Plaintiffs

   plan to rely at trial on aspects of MarkMonitor’s 2016 investigation, they must produce to Charter

   all the results of that investigation—whether “good” or “bad.” Plaintiffs should not be permitted

   to brandish the results of the investigation as a “sword” in their affirmative case while shielding

   as work product any evidence of instances where MarkMonitor came up empty-handed (including

   any portions of the Hash Report reflecting such results).

          This is consistent with case law in this Circuit, as a “litigant cannot use the work product

   doctrine as both a sword and a shield by selectively using the privileged documents to prove a

   point but then invoking the privilege to prevent an opponent from challenging the assertion.”

   Chevron Corp. v. Stratus Consulting, Inc., 2010 WL 3923092, at *10 (D. Colo. Oct. 1, 2010)

   (Hegarty, M.J.) (quoting Frontier Refining, Inc. v. Gorman-Rupp Co., Inc., 136 F.3d 695, 704

   (10th Cir. 1998)). “[I]n the same vein of thought, waiver of the attorney client or work product

   privileges can occur when the privilege holder asserts a claim or affirmative defense which puts

   the privileged matter directly at issue.” Id. (quotations omitted). Charter’s position is also


                                                   1
Case 1:19-cv-00874-RBJ-MEH Document 374 Filed 02/17/21 USDC Colorado Page 2 of 4




   consistent with the approach this Court has taken in this case, having ordered the production of

   Charter’s outside counsel’s work product related to its ESI loss insofar as it reflects underlying

   historical facts. Ex. 1 (2/9/21 Hearing Tr. at 33:10-34:1) (noting that a “historical review of fact –

   actions and occurrences … a recreation of what happened” is not entitled to opinion work product

   protection); ECF 361 (compelling the production of Charter’s work product).

          Plaintiffs’ requested clarification is not a clarification at all, but a request that this Court

   reverse its prior holding. Charter respectfully submits that there is no reason to do so. Indeed, since

   the January 7 Order, Charter has deposed Audible Magic, and Audible Magic has disclosed that it

   did not retain the findings it made in connection with MarkMonitor’s 2016 investigation. As a

   consequence, the Audible Magic “portion of the [2016] results” (ECF 332 at 1) have not been

   disclosed and apparently exist only as part of the withheld Hash Report.

          Accordingly, Charter respectfully requests that the Court issue an Order confirming that,

   pursuant to ECF 332, if Plaintiffs plan to rely at trial on aspects of MarkMonitor’s 2016

   investigation, they must produce to Charter all documents concerning the investigation, including

   the Hash Report.




                                                     2
Case 1:19-cv-00874-RBJ-MEH Document 374 Filed 02/17/21 USDC Colorado Page 3 of 4




   Dated: February 17, 2021                  Respectfully submitted,

    Jennifer A. Golinveaux                      /s/ Andrew Schapiro
    WINSTON & STRAWN LLP                        Andrew H. Schapiro
    101 California Street, 35th Floor           Nathan A. Hamstra
    San Francisco, CA 94111                     Allison Huebert
    (415) 591-1506 (telephone)                  QUINN EMANUEL URQUHART &
    (415) 591-1400 (facsimile)                  SULLIVAN, LLP
    Email: jgolinveaux@winston.com              191 N. Wacker Drive, Suite 2700
                                                Chicago, IL 60606
    Michael S. Elkin                            (312) 705-7400 (telephone)
    Thomas Patrick Lane                         (312) 705-7401 (facsimile)
    Seth E. Spitzer                             Email: andrewschapiro@quinnemanuel.com
    WINSTON & STRAWN LLP                        Email: allisonhuebert@quinnemanuel.com
    200 Park Avenue
    New York, NY 10166                          Charles K. Verhoeven
    (212) 294-6700 (telephone)                  David Eiseman
    (212) 294-4700 (facsimile)                  Linda Brewer
    Email: melkin@winston.com                   QUINN EMANUEL URQUHART &
    Email: tlane@winston.com                    SULLIVAN, LLP
    Email: sspitzer@winston.com                 50 California Street, 22nd Floor
                                                San Francisco, CA 94111
    Erin R. Ranahan                             (415) 875-6600 (telephone)
    WINSTON & STRAWN LLP                        (415) 875-6700 (facsimile)
    333 S. Grand Avenue, 38th Floor             Email: charlesverhoeven@quinnemanuel.com
    Los Angeles, CA 90071                       Email: davideiseman@quinnemanuel.com
    (213) 615-1933 (telephone)                  Email: lindabrewer@quinnemanuel.com
    (213) 615-1750 (facsimile)
    Email: eranahan@winston.com                 Todd Anten
                                                Jessica Rose
    Craig D. Joyce                              QUINN EMANUEL URQUHART &
    Fairfield and Woods, P.C.                   SULLIVAN, LLP
    1801 California Street, Suite 2600          51 Madison Avenue, 22nd floor
    Denver, CO 80202                            New York, NY 10010
    (303) 830-2400 (telephone)                  (212) 849-7000 (telephone)
    (303) 830-1033 (facsimile)                  (212) 849-7100 (facsimile)
    Email: cjoyce@fwlaw.com                     Email: toddanten@quinnemanuel.com
                                                Email: jessicarose@quinnemanuel.com

                                                Counsel for Defendant
                                                Charter Communications, Inc.




                                         3
Case 1:19-cv-00874-RBJ-MEH Document 374 Filed 02/17/21 USDC Colorado Page 4 of 4




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 17, 2021, I caused a true and correct copy of the

   foregoing document and all supporting materials thereto to be filed electronically with the Clerk

   of the Court using the CM/ECF system, which will send a notice of electronic filing to all counsel

   of record.


                                                           /s/ Andrew H. Schapiro
                                                           Andrew H. Schapiro




                                                   4
